Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the amended application filed on 02/09/2022.
	Claims 1-16 are pending. 
Claims 1 and 9 are amended.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Remarks
	Applicant’s Remarks filed on 02/09/2022 have been considered. 
Regarding the Objection to the Specification
	The objection to the specification has been withdrawn in light of the amendments to the claims. 
Regarding the rejections under 35 U.S.C. § 112
	Applicant argues that connection apparatus is not a generic placeholder. Examiner respectfully disagrees. With regard to 35 U.S.C. § 112(f) analysis, MPEP § 2181 states:
“Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:

(A) the claim limitation uses the term ‘means’ or ‘step’ or a term used as a substitute for ‘means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function… MPEP § 2181(I).

A connection apparatus is a non-structural term, having no specific structural meaning, for performing the claimed function “establishing a wireless communication connection”. Furthermore, Applicant’s specification ¶ [0019], does not disclose a structure of the connection apparatus and therefore the 35 U.S.C. 112 rejections are not overcome. 
Regarding the prior art rejections
Applicant argues that:

“Xiao does not expressly teach ‘so as to capture a partial frame from the image frame displayed on the touch screen according to the position information of said another electronic apparatus’ as recited in the amended claim 1 because Xiao in paragraph [0078] only refers to ‘download the image’ instead of ‘to capture a partial frame from the image frame displayed on the touch screen’. In particular, though Xiao in paragraph [0080] mentions ‘phone's position and orientation’, Applicant notes that Xiao does not expressly disclose "partial frame" because the downloaded image as mentioned in Xiao is at best interpreted as the ‘image frame’ in the limitation ‘from the image frame displayed on the touch screen according to the position information of said another electronic apparatus’ as recited in amended claim 1. Namely, Xiao is silent on ‘capture a partial frame from the image frame’ because Xiao fails to elaborate on the association between ‘partial frame’ and ‘image frame’.”

Examiner respectfully disagrees. Xiao Fig. 11 shows a whole image frame of a touch screen (Xiao ¶ [0035] describes this as an image gallery, which is interpreted as an image frame) which is comprised of separate images [partial frames]. Xiao Fig. 11 & ¶ [0078] teach that the touchscreen detects the position of the camera device/phone to allow the it to download the image [partial frame]; see also Abstract which explicitly recites a touch screen. See also Xiao Fig. 13 & [0080], “[t]he phone's position and orientation is precisely tracked and transmitted by the cap device” so that the phone can display the partial image/frame of the skeleton). 
Therefore, Xiao teaches “detecting position information of said another electronic apparatus relative to the touch screen through the touch screen, so as to capture a partial frame from the image frame displayed on the touch screen according to the position information of said another electronic apparatus” as recited in independent claim 1. Applicant’s arguments that Xiao does not disclose an association between the image frame and partial frame are unpersuasive because Xiao Fig. 11 clearly teaches that the image [partial frame] is part of the collection of images on the touchscreen [full frame]. Xiao Fig. 13 furthermore shows that the partial frame of a skeleton on the phone device is indeed a partial frame of the full frame of the skeleton image on the large display device. 
Furthermore, Xiao teaches obtaining feature information of a data to be transmitted from the partial frame (Xiao Fig. 11 & ¶ [0078], URL is feature information obtained by CapCam).
Xiao does not explicitly teach obtaining feature information by performing text identification.
However, Tesler teaches obtaining feature information by performing text identification on the partial frame (Tesler column 10, lines 51-64, text identification is performed on portion of product image to identify the product in the image; see also Fig. 9 and column 12, lines 58-67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiao and Tesler to teach performing text identification to obtain feature information because it allows for identification of the product in the image, Tesler column 10, lines 58-64. Furthermore, this is merely combining prior art elements (extracting feature information from an image) according to known methods (parsing text in the image) to yield predictable results (identifying the product in the image). MPEP 2143(I).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim 9 with regard to the connection apparatus.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification does not disclose the structure of the connection apparatus. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the connection apparatus is not sufficiently described in the specification. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Xiao (Pub. No. US 2019/0138063 A1) in view of Tesler (Pat. No. 8,438,084 B1).

	Regarding claim 1, Xiao teaches a data transmission method adaptable for an electronic apparatus comprising a touch screen, the method comprising: displaying an image frame through the touch screen (Xiao Fig. 11 & ¶ [0078], all the images on the screen in Fig. 11 are part of the image frame; see also Fig. 13 & [0080], the image frame is the screen in Fig. 13; see also ¶ [0082], “The present invention includes a technique that allows two devices to establish secure, instant and anonymous connections simply by pressing the camera of one device to the touchscreen of another.”; see also Abstract); establishing a connection with another electronic apparatus placed on the touch screen (Xiao ¶ [0082], “The present invention includes a technique that allows two devices to establish secure, instant and anonymous connections simply by pressing the camera of one device [another electronic apparatus] to the touchscreen of another [electronic apparatus with a touch screen].”; see also Abstract); detecting position information of said another electronic apparatus relative to the touch screen through the touch screen, so as to capture a partial frame from the image frame displayed on the touch screen according to the position information of said another electronic apparatus (Xiao Fig. 11 & ¶ [0078], the touchscreen detects the position of the camera device/phone to allow the it to download the image; see also Fig. 13 & [0080], “[t]he phone's position and orientation is precisely tracked and transmitted by the cap device” so that the phone can display the partial image/frame of the skeleton); obtaining feature information of a data to be transmitted from the partial frame (Xiao Fig. 11 & ¶ [0078], the touchscreen detects the position of the camera device/phone to allow it to download the image; see also Fig. 13 & [0080], “[t]he phone's position and orientation is precisely tracked and transmitted by the cap device” so that the phone can display the partial image/frame of the skeleton); and sending the data to be transmitted to said another electronic apparatus via the connection according to the feature information (Xiao Fig. 11 & ¶ [0078], the touchscreen detects the position of the camera device/phone to allow the it to download the image; see also Fig. 13 & [0080], “[t]he phone's position and orientation is precisely tracked and transmitted by the cap device” so that the phone can display the partial image/frame of the skeleton; see also Abstract).
Xiao does not explicitly teach obtaining feature information by performing text identification.
However, Tesler teaches obtaining feature information by performing text identification on the partial frame (Tesler column 10, lines 51-64, text identification is performed on portion of product image to identify the product in the image; see also Fig. 9 and column 12, lines 58-67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiao and Tesler to teach performing text identification to obtain feature information because it allows for identification of the product in the image, Tesler column 10, lines 58-64. Furthermore, this is merely combining prior art elements (extracting feature information from an image) according to known methods (parsing text in the image) to yield predictable results (identifying the product in the image). MPEP 2143(I).

	Regarding claim 2, Xiao and Tesler teach the data transmission method according to claim 1. Xiao furthermore teaches wherein the image frame comprises a wallpaper frame or an application frame (Xiao Figs. 11 & 13 show a wallpaper/application frames; see also ¶ [0035], “FIG. 11 presents an image gallery example” – the images in Figs. 11 & 13 at a bare minimum require an application to display them and therefore are at least in an application frame).

Regarding claim 3, Xiao and Tesler teach the data transmission method according to claim 1. Xiao furthermore teaches wherein the step of detecting the position information of said another electronic apparatus relative to the touch screen through the touch screen, so as to capture the partial frame from the image frame according to the position information of said another electronic apparatus comprises: determining a coverage range covered by said another electronic apparatus covering the touch screen according to touch data obtained by the touch screen and capturing the partial frame from the image frame according to the coverage range (Xiao Figs. 11 & 13 and ¶¶ [0078] & [0080], the partial frames are capture based on the coverage area/position/orientation of the phone on the touchscreen as tracked by the cap device).

Regarding claim 4, Xiao and Tesler teach the data transmission method according to claim 3. Xiao furthermore teaches wherein the position information comprises coordinate positions of a plurality of corner points of the coverage range (Xiao Figs. 11 & 13 and ¶¶ [0078] & [0080], the partial frames are capture based on the position of the corner points of the phone).

Regarding claim 5, Xiao and Tesler teach the data transmission method according to claim 1. Xiao furthermore teaches wherein the data to be transmitted comprises a website address, and the step of obtaining the feature information of the data to be transmitted from the partial frame comprises: obtaining at least one string by performing text identification on the partial frame, where the at least one string comprises the partial or complete website address (Xiao ¶ [0078], “In the gallery demo, users can grab a high-res image by simply placing their phone camera to it, as shown in FIG. 11. CapCam transmits a secure, shortened URL for the desired content to the phone, which then downloads and displays the image.”)
Regarding claim 7, Xiao and Tesler teach the data transmission method according to claim 1. Xiao furthermore teaches wherein the step of sending the data to be transmitted to said another electronic apparatus via the connection according to the feature information comprises: determining whether said another electronic apparatus has passed user authentication and in response to said another electronic apparatus passing the user authentication, the data to be transmitted is sent to said another electronic apparatus via the connection according to the feature information (Xiao Fig. 9 and ¶ [0076], a user phone is authenticated by pressing it to the touchscreen; see also ¶¶ [0077]-[0078]).

Regarding claim 9, Xiao teaches an electronic apparatus, comprising: a touch screen displaying an image frame (Xiao ¶ [0082], “The present invention includes a technique that allows two devices to establish secure, instant and anonymous connections simply by pressing the camera of one device [another electronic apparatus] to the touchscreen of another [electronic apparatus with a touch screen].”; see also Abstract and Figs, 11 & 13); a connection apparatus establishing a wireless communication connection (Xiao ¶ [0082], “The present invention includes a technique that allows two devices to establish secure, instant and anonymous connections simply by pressing the camera of one device [another electronic apparatus] to the touchscreen of another.”; see also Abstract); a storage apparatus storing a plurality of modules and a processor coupled to the touch screen, the connection apparatus and the storage apparatus (Xiao ¶ [0082], storage and processor are inherently required to perform the invention), and configured to execute the modules to: establish a connection with another electronic apparatus placed on the touch screen through the connection apparatus (Xiao ¶ [0082], “The present invention includes a technique that allows two devices to establish secure, instant and anonymous connections simply by pressing the camera of one device [another electronic apparatus] to the touchscreen of another.”; see also Abstract); detect position information of said another electronic apparatus relative to the touch screen through the touch screen, so as to capture a partial frame from the image frame displayed on the touch screen according to the position information of said another electronic apparatus (Xiao Fig. 11 & ¶ [0078], the touchscreen detects the position of the camera device/phone to allow the it to download the image; see also Fig. 13 & [0080], “[t]he phone's position and orientation is precisely tracked and transmitted by the cap device” so that the phone can display the partial image/frame of the skeleton); obtain feature information of a data to be transmitted from the partial frame (Xiao Fig. 11 & ¶ [0078], the touchscreen detects the position of the camera device/phone to allow the it to download the image; see also Fig. 13 & [0080], “[t]he phone's position and orientation is precisely tracked and transmitted by the cap device” so that the phone can display the partial image/frame of the skeleton); and send the data to be transmitted to said another electronic apparatus via the connection according to the feature information (Xiao Fig. 11 & ¶ [0078], the touchscreen detects the position of the camera device/phone to allow the it to download the image; see also Fig. 13 & [0080], “[t]he phone's position and orientation is precisely tracked and transmitted by the cap device” so that the phone can display the partial image/frame of the skeleton; see also Abstract).
Xiao does not explicitly teach obtaining feature information by performing text identification.
However, Tesler teaches obtaining feature information by performing text identification on the partial frame (Tesler column 10, lines 51-64, text identification is performed on portion of product image to identify the product in the image; see also Fig. 9 and column 12, lines 58-67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiao and Tesler to teach performing text identification to obtain feature information because it allows for identification of the product in the image, Tesler column 10, lines 58-64. Furthermore, this is merely combining prior art elements (extracting feature information from an image) according to known methods (parsing text in the image) to yield predictable results (identifying the product in the image). MPEP 2143(I).

Xiao and Tesler teach all the limitations of claims 10-13 and 15 as asserted above with regard to claims 2-5 and 7, respectively. 

Claims 6 and 14 rejected under 35 U.S.C. § 103 as being unpatentable over Xiao (Pub. No. US 2019/0138063 A1) in view of Tesler (Pat. No. 8,438,084 B1) and further in view of Ferguson (Pub. No. US 2020/0364274 A1).

Regarding claim 6, Xiao teaches the data transmission method according to claim 1. Xiao furthermore teaches wherein the data to be transmitted comprises a file, and the step of obtaining the feature information of the data to be transmitted from the partial frame comprises: obtaining at least one string wherein the at least one string comprises a URL of the file (Xiao ¶ [0078], “CapCam transmits a secure, shortened URL for the desired content to the phone, which then downloads and displays the image”).
Xiao does not explicitly teach obtaining feature information by performing text identification on the image frame and wherein a URL comprises a file name.
However, Tesler teaches obtaining feature information by performing text identification on the partial frame (Tesler column 10, lines 51-64, text identification is performed on portion of product image to identify the product in the image; see also Fig. 9 and column 12, lines 58-67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiao and Tesler to teach performing text identification to obtain feature information because it allows for identification of the product in the image, Tesler column 10, lines 58-64. Furthermore, this is merely combining prior art elements (extracting feature information from an image) according to known methods (parsing text in the image) to yield predictable results (identifying the product in the image). MPEP 2143(I).
Tesler does not explicitly teach a URL comprising a file name.
However, Ferguson teaches sharing a URL comprising a file name (Ferguson ¶ [0025], URL link includes a file name).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiao, Tesler and Ferguson to teach sharing a URL with a file name because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Xiao, Tesler and Ferguson teach all the limitations of claim 14 as asserted above with regard to claim 6. 

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Xiao (Pub. No. US 2019/0138063 A1) in view of Tesler (Pat. No. 4,438,084 B1) and further in view of Lazar (Pub. No. US 2020/0304516 A1).

Regarding claim 8, Xiao teaches the data transmission method according to claim 7. 
Xiao and Tesler do not explicitly teach in response to said another electronic apparatus failing to pass the user authentication, it is determined whether an accessible data list comprises a data type of the data to be transmitted according to the feature information; in response to the accessible data list comprising the data type of the data to be transmitted, the data to be transmitted is sent to said another electronic apparatus via the connection according to the feature information; and in response to that the accessible data list does not comprise the data type of the data to be transmitted, the data to be transmitted is not sent to said another electronic apparatus.
However, Lazar teaches in response to said another electronic apparatus failing to pass the user authentication, it is determined whether an accessible data list comprises a data type of the data to be transmitted according to the feature information (Lazar ¶ [0109 “in response to a failure to authenticate the second request, denying access to the file that is stored in the portion of the data associated with the heightened authentication protocol, while allowing access to files stored in other areas…”); in response to the accessible data list comprising the data type of the data to be transmitted, the data to be transmitted is sent to said another electronic apparatus via the connection according to the feature information (Lazar ¶ [0109 “in response to a failure to authenticate the second request, denying access to the file that is stored in the portion of the data associated with the heightened authentication protocol, while allowing access to files stored in other areas…”); and in response to that the accessible data list does not comprise the data type of the data to be transmitted, the data to be transmitted is not sent to said another electronic apparatus (Lazar ¶ [0109 “in response to a failure to authenticate the second request, denying access to the file that is stored in the portion of the data associated with the heightened authentication protocol).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiao, Tesler and Lazar to teach allowing access to non-sensitive information without authorization, while allowing access to sensitive information only with authorization because it enhances security and flexibility; Lazar ¶¶ [0006]-[0007] & [0009].

Xiao, Tesler and Lazar teach all the limitations of claim 16 as asserted above with regard to claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2456     
05/20/2022

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        5/23/2022